In an action, inter alia, to enjoin defendants from soliciting plaintiffs customers, plaintiff appeals from an order of the Supreme Court, Nassau County, dated March 22, 1977, which denied its motion to enforce an alleged agreement of settlement. Order affirmed, with $50 costs and disbursements. Appellant failed to establish that there was a definite agreement between the parties to settle the action. The oral agreement which appellant contends was definite and complete, only awaiting reduction to writing, was more obviously an agreement to attempt a settlement of numerous important points that included a consent injunction and payment of $35,000. The writings which appellant contends confirm a definite agreement settling the action and which are allegedly sufficient to satisfy the subscribed writing requirement of CPLR 2104, support the opposite conclusion, to wit, that the president of the corporate respondent did not intend to be bound by a settlement until he signed a final agreement.
Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.